Title: To James Madison from Thomas Bulkeley, 4 October 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


4 October 1801, Lisbon. Delay in departure of brig Neptune gives him the opportunity to announce that the peace treaty between France and Portugal was concluded on 30 Sept. at Madrid. An express brought the news to Lisbon on 3 Oct., and letters from Spain confirm it.
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 1 p.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
